Title: From Thomas Jefferson to Jones & Howell, 22 May 1805
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington May 22. 1805
                  
                  Your favor of the 14th. has been duly recieved. the stoves bespoke by mr Latrobe, & mentioned to have been forwarded, were at my desire, of which I thought I had advised you at the time. be so good as, on the reciept of this, to ship for me to Gibson & Jefferson two tons of nail rod assorted from 6d. to 20d. Accept my friendly salutations and good wishes.
                  
                     Th: Jefferson 
                     
                  
               